DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claims 21 depends to itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor U.S. Patent No. 8,486,319.
Claims 1 and 14, Victor teaches a conveyor component made of plastic and comprising an outer surface having a superhydrophobic region with a superhydrophobic texture Abstract. 

Claim 3, Victor teaches the micropillars extend parallel to each other Fig. 1 C5 L25-30. 
Claim 5, Victor teaches the height of the micropillars is between about 25 .mu.m and about 500 .mu.m C1 L25-40. 
Claim 6, Victor teaches the diameter of the micropillars is between about 10 .mu.m and about 200 .mu.m C6 L45-60. 
Claim 7, Victor teaches the distance between adjacent micropillars is between about 10 .mu.m and about 100 .mu.m C6 L45-60. 
Claims 8 and 17, Victor teaches the percentage of the area of the superhydrophobic region on the outer surface occupied by the individual micropillars is between about 20% and about 70% C12 L1-10. 
Claim 9, Victor teaches the conveyor component is injection molded out of a thermoplastic polymer in a mold having a plurality of blind-ended microholes to form the micropillars C15 L 40-67. 
Claim 10, Victor teaches the microholes are formed in the mold by laser C14 L1-15. 
Claim 11, Victor teaches a plurality of superhydrophobic regions on the outer surface separated by one or more non-superhydrophobic regions defining one or more channels to drain liquids from the outer surface C12 L1-10. 
Claim 12, Victor teaches a hydrophobic chemical deposited on the superhydrophobic region to protect the superhydrophobic texture C20 L10-35. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Victor U.S. Patent No. 8,486,319 in view of Pesika U.S. Patent No. 9,546,308.
Claims 4 and 16, Victor does not teach as Pesika teaches the micropillars are arranged in a square- or hexagonal-lattice pattern C9 L55-67. It would be obvious to one of ordinary skill to use the pattern of Pesika into the invention of Victor for additional support. 
Claims 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Victor U.S. Patent No. 8,486,319 in view of Cediel U.S. Patent No. 6,942,913.
Claims 13 and 18-19, Victor does not teach as Cediel teaches the conveyor component is selected from the group consisting of conveyor belt modules, sprockets, drum-motor laggings, scrapers, return rollers, return shoes, position limiters, and side rails Abstract. 
Claims 20 and 22, Victor teaches a method for making a conveyor component (articles) with a superhydrophobic surface region Abstract, the method comprising: forming a first cavity bounded by an inner face in a first steel mold half C15 L30-67; C16-1-20; engraving a pattern of blind-ended microholes in the inner face of the first steel mold half with a laser C14 L1-15; forming a second cavity in a second steel mold half C15 L30-67; C16-1-20; closing the mold halves so that the first and second cavities together define the shape of a conveyor component; injecting a molten thermoplastic polymer into the first and second cavities to fill the cavities and the microholes; applying heat and pressure to the first and second closed mold halves to form a conveyor component (article); opening the first and second mold halves to release the conveyor component from the first and second cavities; wherein the thermoplastic polymer in the microholes produces micropillars that form a superhydrophobic surface region on the conveyor component C20 L10-30, but does not specify the articles are for conveying components as taught by Cediel. It would be obvious to one of ordinary skill to use the components of Cediel into the method of making as taught by Victor to make a various spectrum of articles.
Claim 21, Victor teaches a hydrophobic chemical on the superhydrophobic region of the conveyor component to protect the micropillars Abstract. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Victor U.S. Patent No. 8,486,319 in view of Cediel U.S. Patent No. 6,942,913 in view of Pesika U.S. Patent No. 9,546,308.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS